Citation Nr: 0633155	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by: Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware, 
which denied service connection for hypertension, as 
secondary to diabetes mellitus, type II.  The RO issued a 
notice of the decision in June 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) in July 2003.  
Subsequently, in April 2005, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal.

The veteran did not request a hearing on this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2006).  A summation of the relevant evidence is set forth 
below.  

a. Factual Background
History of the Veteran's Diabetes Mellitus
In a March 1986 and a June 1987 correspondence, the veteran's 
private physician, Dr. P.T.H., conveyed that the veteran had 
a history of diabetes and had taken insulin since the late 
1970s.  A letter from another private physician, Dr. G.I.M., 
dated May 1999, similarly reveals the veteran's long history 
of diabetes mellitus, as did an April 2002 VA examination 
report.    

Dr. D.G.C.
As far back as October 1996, the veteran's private physician, 
Dr. D.G.C., diagnosed the veteran with insulin-dependent 
diabetes mellitus and hypertension.  In May 2002, Dr. D.G.C. 
conveyed that the veteran's diabetes "plays a role in his 
hypertension," and in a September 2002 correspondence, he 
certified that the veteran had had hypertension since October 
1996.

Subsequently, in March 2003, the RO asked Dr. D.G.C. to 
clarify exactly what he meant in the May 2002 letter when he 
indicated that the diabetes had played a role in the 
veteran's hypertension.  It is unclear from the record 
whether Dr. D.G.C. ever responded to this query, however.  In 
a hand-written April 2003 correspondence, the veteran asked a 
Dr. H., to "send medical explanation to [VA] on how my high 
blood pressure affects my diabetes."  (Emphasis added).  An 
individual with the initials, "R.S.N.," replied in 
handwriting on the veteran's letter that "[t]here is no 
relationship between high [blood pressure] affecting 
diabetes, but as a whole diabetic patient tends to be 
hypertensive."  A third hand-written note on that 
correspondence conveys that the response represented Dr. 
D.G.C.'s official reply to the March 2003 VA letter.

In a May 2003 Report of Contact, the RO documented having 
received a phone call from Dr. D.G.C., wherein he insisted 
that he had provided a response letter to the March 2003 
inquiry and that the RO needed to locate it.  When asked to 
provide an additional copy of the alleged letter for the 
record, Dr. D.G.C. refused.              

February 2002 VA Examination
In February 2002, the veteran underwent a VA examination.  
The VA examiner noted the veteran's history of high blood 
pressure for 20 years and low blood sugar episodes and 
insulin therapy since the early 1970s.  He also conveyed that 
the veteran currently took insulin and that he had received a 
diagnosis of diabetes some years prior to the exam.  After a 
physical examination, the VA examiner diagnosed the veteran 
with diabetes mellitus, type II (on insulin therapy) and 
hypertension, controlled by medications.      

In April 2002, the RO granted service connection on a 
presumptive basis for diabetes mellitus, type II, effective 
December 2000, the date of the veteran's claim.  



February 2003 VA Examination 
In February 2003, the veteran submitted to another VA 
examination.  The veteran reported a lengthy history of high 
blood pressure, and after a physical examination and a review 
of the medical records, the clinician diagnosed the veteran 
with essential hypertension and diabetes mellitus, type II.  
The clinician further indicated in a contemporaneous 
memorandum that the veteran's hypertension was not caused or 
aggravated by his diabetes.  He provided no further 
explanation of this conclusion.  

b. Applicable Law and Regulation

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2006).  Effective October 
10, 2006, 38 C.F.R. § 3.310 was amended to implement the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.

c. Discussion
The Board comments that Dr. D.G.C., in May 2002, clearly 
conveyed that the veteran's diabetes "plays a role in his 
hypertension."  Despite the RO's attempts to clarify what 
Dr. D.G.C. meant by this phrase, however, it remains unclear 
what he meant, as it is questionable whether the doctor has 
ever provided a response.  The hand-written April 2003 
notation from R.S.N. does not resolve this matter as it 
indicates that the veteran's high blood pressure did not 
affect his diabetes; it does not indicate whether his 
diabetes affects his high blood pressure.  Moreover, while 
the Board comments that the February 2003 VA examiner 
definitively concluded that the veteran's diabetes did not 
cause or aggravate his hypertension, which would weigh 
against the claim, in light of the potentially favorable, yet 
unclear, evidence from Dr. D.G.C., the Board must Remand the 
case for further development.

Accordingly, this case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2005).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should specifically advise the 
veteran to ensure that VA possesses all 
relevant medical reports and other 
evidence pertaining to his claims from 
all time periods.  In particular, because 
the veteran referenced missing personnel 
and medical records from Wilcox Hospital 
and Latham, the AMC/RO should seek to 
obtain such records.

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  
2.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of  
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

3.  The veteran must be afforded a VA 
medical examination for the purpose of 
determining the etiology of his current 
hypertension, and, specifically, whether 
this disorder was caused or aggravated by 
his diagnosed diabetes mellitus, type II.   

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current hypertension 
was caused or aggravated by his
diabetes mellitus, type II?

The physician is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  
Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of 
the underlying condition, as opposed 
to a temporary flare-up of symptoms.  

If the veteran's hypertension was 
aggravated by his service-connected 
diabetes, to the extent that is 
possible, the examiner is requested 
to provide an opinion as to 
approximate baseline level of 
severity of the nonservice-connected 
disease or injury before the onset 
of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.  

4.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the SOC, the AMC/RO must 
readjudicate the veteran's claim.  If the 
claim remains denied, the AMC/RO should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).




